Case 7:20-cv-07693-VB Document 34 Filed 07/29/21 Page 1of 3

 

UNITED STATES DISTRICT COURT oy vio aaracocotmemamee

SOUTHERN DISTRICT OF NEW YORK i USDC SDNY

x | BOCUMENT

FRANCIS HENRY RUGGIERO, : ELECTRONICALLY FILED
Plaintiff, : DOC i: .

DATE FILED:

 

 

 

 

 

 

yl

Vv. : POURED TA pate nee enenenreeres

 

 

 

 

COUNTY OF ORANGE; CORRECTIONAL
OFFICER JOSEPH CAPPELLI (Shield
number 362), CORRECTIONAL OFFICER : ORDER
BRYCE SOTELO (Shield Number 345), :
CORRECTIONAL OFFICER DANIEL : 20 CV 7693 (VB)
CAPPELLI (Shield number 522), SGT.
KATHERINE LYONS (Shield number 107),
and CORRECTIONAL OFFICER WARREN
(Shield Number 361), individually and in their
official capacities as Orange County
Correctional Officers,
Defendants. :
x

 

Defendants having filed a partial motion to dismiss the amended complaint pursuant to
Rule 12(b)(6) (Doc. #22), it is hereby ORDERED:

1. Defendants’ motion is GRANTED IN PART and DENIED IN PART. The
motion is GRANTED with respect to the following claims: (i) all claims arising from the
incident on August 8, 2019, are dismissed against C.O.s J. Cappelli, D. Cappelli, and Sotelo and
Sgt. Lyons, and all claims arising from the incident on August 9, 2019, are dismissed against
C.O. Warren; (ii) deliberate indifference to serious medical needs; and (iti) the Monell claims
against Orange County. The following claims are also dismissed as abandoned: (i) false arrest,
(ii) false imprisonment, (iii) malicious prosecution, (iv) due process, (v) equal protection,

(vi) violations under the State Constitution, (vii) respondeat superior, (viii) negligent hiring with
respect to C.O. Warren, (ix) gross negligence, (x) intentional infliction of emotion distress, and
(xi) negligent infliction of emotional distress. The motion is DENIED with respect to plaintiff's

other claims.

 
Case 7:20-cv-07693-VB Document 34 Filed 07/29/21 Page 2 of 3

2. The following claims shall proceed:

i.

ii.

ili.

iv.

Vi.

Vii.

Vili.

ix.

xi.

Xii.

First Cause of Action for Assault and Battery against C.O.s J. Cappelli, D.
Cappelli, and Sotelo;

Second Cause of Action for Aiding and Abetting a Tort against Sgt. Lyons;

Third Cause of Action for Negligence against C.O.s J. Cappelli D.
Cappelli, Sotelo, and Warren, and Sgt. Lyons;

Seventh Cause of Action for Negligent Hiring and Retention against
Orange County regarding C.O.s J. Cappelli, D. Cappelli, and Sotelo, and
Set. Lyons;

Eighth Cause of Action for Failure to Intervene in violation of Section
1983 against C.O. Warren and Sgt. Lyons;

Ninth Cause of Action for Failure to Protect in violation of Section 1983
against C.O.s J. Cappelli, D. Cappelli, Sotelo, and Warren, and Sgt. Lyons;

Eleventh Cause of Action for violation of Section 1983 against C.O.s J.
Cappelli, D. Cappelli, Sotelo, and Warren, and Sgt. Lyons;

Twelfth Cause of Action for violation of plaintiffs Fourteenth Amendment
rights insofar as deliberate indifference claims for parole violators are
analyzed under the Fourteenth Amendment, and not the Eighth
Amendment;

Thirteenth Cause of Action for violation of plaintiff's Eighth Amendment
rights against C.O.s J. Cappelli, D. Cappelli, Sotelo, and Warren, and Sgt.
Lyons;

Fourteenth Cause of Action for Conspiracy in violation of Section 1983
against C.O.s J. Cappelli, D. Cappelli, and Sotelo, and Sgt. Lyons;

Fifteenth Cause of Action for Use of Unreasonable and Excessive Force in
violation of Section 1983 against C.O.s J. Cappelli, D. Cappelli, and
Sotelo, and Sgt. Lyons; and

Sixteenth Cause of Action for Failure to Intercede in violation of Section
1983 against C.O.s J. Cappelli, D. Cappelli, Sotelo, and Warren, and Set.
Lyons.

3. A telephone conference is scheduled for August 23, 2021, at 12:00 p.m., at

which time the Court will issue a bench ruling explaining the basis for its decision. This

conference shall also serve as an initial conference in this matter, for which the Court will

separately issue a Notice of Initial Conference.

 
Case 7:20-cv-07693-VB Document 34 Filed 07/29/21 Page 3 of 3

All counsel shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

4. By August 16, 2021, counsel shall file on the ECF docket their proposed Civil
Case Discovery Plan and Scheduling Order, the blank form for which will be attached to the
Notice of Initial Conference.

5. The Clerk is instructed to terminate the motion. (Doc. #22).
Dated: July 29, 2021

White Plains, NY
SO ORDERED:

View Vr

Vincent L. Briccetti
United States District Judge

 

 

 
